Citation Nr: 0211932	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
medial meniscectomy of the right knee, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
medial meniscectomy of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959, November 1960 to November 1964, and from July 
1965 to February 1979.

These matters came to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which confirmed and continued a 10 percent rating 
for each knee disability.  Subsequent to the denial of the 
claim, in a September 2000 rating action, the RO granted an 
increased rating of 20 percent for each knee.  As the 20 
percent rating for each knee is not the maximum rating 
available, the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's right knee disability is manifested by 
arthritis, limited motion, pain and swelling, productive of 
no more than leg extension limited to 15 degrees.  

3.  The veteran's left knee disability is manifested by 
arthritis, limited motion, pain, swelling, productive of no 
more than leg extension limited to 15 degrees.  

4.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
either a left knee disorder or right knee disorder, so as to 
preclude application of the regular schedular standards, have 
not been demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for residuals of right status post meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5261, 5262 (2001).

2.  The criteria for an evaluation greater than 20 percent 
for residuals of left status post meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 
5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the September 2000 statement of the case, and 
subsequently issued supplemental statements of the case, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records document the performance of right 
and left medial meniscectomies.  Based on the findings noted 
in the service medical records, by rating action of April 
1979, service connection was established for right and left 
knee disabilities, and each was assigned a 10 percent rating.  

In June 1999, VA received the veteran's claim for increased 
ratings for his knees.  

During an August 1999 VA examination, the veteran complained 
of difficulty climbing stairs or any motion involving up and 
down lateral movements, due to pain.  He had a dull aching 
pain, worse in the morning and worse on weightbearing.  He 
used a cane, but not braces or a wrap.  He complained of the 
left knee giving way, feeling weak and swelling.  He did not 
note redness, warmth, or locking up.  Earlier in the year, he 
was diagnosed with bone chips in both knees, and an 
arthroscopy was performed on the left knee that June.  He did 
not note giving way of the right knee, but did report 
weakness.  Regarding the right knee, he did not report 
manifestations such as swelling, redness or warmth.  
Following his recovery from the left knee arthroscopy, 
surgery would be performed on the right knee.  

On examination, strength in the lower extremities was 4/5.  
The examiner noticed discomfort with any range of motion of 
the knees.  Extension was normal at 0 for the right and left 
knees.  Flexion was slightly diminished.  Right flexion was 
130 degrees and left was 120 degrees.  There was slight 
swelling around both knees, which increased at the left, 
which was healing at that time.  Pain was mostly with range 
of motion.  There were no joint deformities.  There was some 
tenderness on palpation and marked crepitus in the left knee, 
and mild crepitus in the right knee.  Sensory function was 
intact to pain and light touch.  The veteran walked with a 
pronounced limp.  Balance and coordination were good.  Deep 
tendon reflexes were 1+ for the lower extremities.  The 
extremities were warm and demonstrated good capillary refill.  
The diagnosis was left knee with history of medial 
meniscectomy and status post arthroscopy with the removal of 
bone chips, highly symptomatic.  Regarding the right knee, 
the diagnosis was right knee status post medial meniscectomy 
with crepitus, and pointed out that surgery was pending. 

VA outpatient treatment records reflect that in August 2000, 
the veteran was seen for complaints of bilateral knee pain, 
and clicking and locking of the right knee.  The both knees 
demonstrated 0 to 110 degrees range of motion, were stable, 
and demonstrated negative Lachman's.  The right demonstrated 
positive McMurray's.  X-rays films were taken in August 2000, 
the following impression was noted: medial and patellofemoral 
compartmental osteoarthritis of the right knee; fragment in 
lateral compartment of the right knee, likely loose; medial 
and patellofemoral compartment osteoarthritis of the left 
knee; and left knee joint effusion.  

A right knee arthroscopy, thermal chondroplasty and 
debridement, were performed on September 12, 2000.  At that 
time, the veteran was fitted and instructed in crutch 
ambulation, and issued a pair of junior aluminum crutches.  

A VA examination was conducted on September 18, 2000.  The 
veteran complained that the knees were in constant pain, 
rated as a 5/6 on a scale of 1 to 10.  He noticed that the 
knees give way on occasion.  When this occurs, he uses a cane 
to maintain balance.  The veteran was not taking medication 
for the pain, indicating that he had become accustomed to the 
pain.  He pointed to walking stairs and bending the knees as 
precipitating factors for pain.  The veteran complained of 
grinding bilaterally, but worse on the left.  It was noted 
that the veteran had retired.  He did not wear a brace.  His 
physicians had recommended bilateral knee replacements.  

The examiner noticed that the veteran had mild difficulty 
getting on and off of the examination table.  Both knees 
appeared to be swollen with loss of landmarks.  The examiner 
noted that the surgical scars were well healed.  There was 
tenderness to palpation bilaterally on the medial and lateral 
aspects of the knees.  There was no laxity noted for either 
knee.  There was positive crepitus with extension 
bilaterally, with the left worse than the right.  Muscle 
strength was 4/5 bilaterally to all maneuvers.  Extension was 
-5 degrees bilaterally.  He was only able to flex on the 
right to 80 degrees, and to 90 degrees on the left.  He was 
able to squat with help, and with great difficulty.  His gait 
was quite waddling with a right-sided limp.  The impression 
was status post cartilage removal on both knees with 
compartmental osteoarthritis of the medial and patellofemoral 
compartments of the knees bilaterally, with increasing pain.  

By rating action of September 2000, an increased rating of 20 
percent was assigned for each knee.  The ratings became 
effective, September 18, 2000, the date of the VA 
examination.  

X-rays of the right knee were taken in October 2000, and 
revealed mild osteoarthritic changes involving primarily the 
medial compartment with loose bodies anteriorly.  It was 
noted that no significant interval change had occurred since 
the studies completed in August 2000.  

On a visit in November 2000, it was noted that the veteran 
had undergone a right knee arthroplasty in September, and the 
examiner noted the presence of osteoarthritis in varying 
degrees up to grade 4.  He was taking Percocet for pain.  In 
December 2000, the right knee demonstrated 10 to 90 degrees 
range of motion.  The examination was positive for Lachman's, 
crepitus, tenderness over the medial aspect of the knee, and 
drawer.  

In April 2001, the veteran complained of left knee pain, 
swelling and giving way.  The examination revealed slight 
effusion, no warmth, possible McMurray's with fair amount of 
crepitus on examination and popliteal cyst area.  There was 
no edema.  He was provided with a knee unloader brace.  In 
May 2001, he complained of pain when up on the left knee and 
that the pain became worse at night.  He noticed improvement 
with the use of an unloader brace.  Magnetic resonance 
imaging (MRI) testing of the left knee was performed in May 
2001.  The impression was complete tear of the anterior horn 
of the medial meniscus, displaced into the posterior 
compartment; full thickness chondral defects along the medial 
femoral condyle and medial tibial plateau with associated 
bony edema; focal defect of the medial patellar cartilage 
with associated bony edema; mild joint effusion; and fissures 
of the trochlear cartilage.  

MRI of the right knee was performed in June 2001, and the 
impression was extensive truncation of the anterior horn and 
body of the medial meniscus and posterior horn of the medial 
meniscus, and loss of femoral and tibial articular cartilage 
and underlying bone marrow edema.  The examiner commented 
that these findings suggest either chronic tear or partial 
meniscectomy of the medial meniscus.  The test did not show 
any evidence of ligamentous injury or instability.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

Service connection is in effect for status postoperative 
right and left medial meniscectomy, each rated 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5261 (2001).  

Diagnostic Code 5010 contemplates arthritis due to trauma and 
substantiated by x-ray findings, and provides for rating the 
disability as degenerative arthritis under Diagnostic Code 
5003.  

Diagnostic Code 5261 contemplates limitation of leg 
extension, and a 20 percent rating is assigned for leg 
extension limited to 15 degrees.  A 30 percent rating is 
assigned for leg extension limited to 20 degrees.  

Here, there is x-ray evidence of osteoarthritis of both 
knees, and there are clinical findings of limited right and 
left knee motion.  Clearly, from the ranges of motion 
reported from the August 1999 VA examination to the December 
2000 visit, are not normal and have decreased over time.  See 
38 C.F.R. § 4.71, Plate II (2001).  The evidence also 
reflects the veteran's complaints of pain, as well as 
clinical findings of crepitus and swelling.  Also, the record 
shows that the veteran needs to use an unloader brace on the 
left knee due to complaints of pain.  Here, it is reasonable 
to conclude that the disability picture presented 
approximates the criteria for leg extension limited to 15 
degrees.  38 C.F.R. § 4.7 (2001).  In particular, when 
factoring in functional loss due to pain, the limited right 
and left leg extension demonstrated is comparable to 15 
degrees, even though the clinical findings indicate a 
limitation to 10 degrees.  As the disability picture only 
approximates the criteria for a 20 percent rating for each 
knee under Diagnostic Code 5261, a higher rating is not 
warranted. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010-5261, do not provide a basis to assign an evaluation 
higher than the 20 percent evaluation currently in effect for 
each knee.

Other diagnostic codes that contemplate limited knee motion 
include, Diagnostic Code 5256 (knee ankylosis) and Diagnostic 
Code 5260 (limitation of leg flexion).  Diagnostic Code 5256 
provides for a 30 percent rating for knee ankylosis in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Under Diagnostic Code 5260, a 30 
percent rating is assigned for leg flexion limited to 15 
degrees.  Diagnostic Code 5262 assigns a 30 percent rating 
for malunion of the tibia and fibula with marked knee or 
ankle disability.  The Board finds that Diagnostic Codes 
5256, 5260 and 5262 are not applicable in this instance, as 
such application would not result in the assignment of a 
higher rating given the recorded ranges of right and left 
knee motion.  Butts v. Brown, 5 Vet. App. 532, 539 (1993). 

Diagnostic Code 5257, contemplates "other" impairment of 
the knee, such as recurrent subluxation or lateral 
instability.  A maximum rating of 30 percent is assigned when 
the impairment is severe.  Here, the record reflects the 
veteran's complaints of the knees giving way on occasion.  
However, the clinical findings of record essentially indicate 
that there is no laxity or instability of the knees.  
Furthermore, given the veteran's complaints that the giving 
way occurs on occasion, it is reasonable to find that the 
frequency of the reported giving way and the clinical 
findings combined do not indicate a degree of disability that 
would warrant the assignment of a 30 percent rating under 
Diagnostic Code 5257.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Ratings

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Here, the records reflect that the veteran no longer works 
because he is in retirement.  Clearly, the 20 percent rating 
assigned for each knee contemplates a level of interference 
with employment associated with the degree of disability 
demonstrated.  However, there is no indication that the 
veteran's right and left knee disabilities result in any 
greater degree of interference with employment.  Hence, the 
Board finds that marked interference with employment (i.e., 
beyond that contemplated in the assigned rating) is not 
shown.  Additionally, the record consists of treatment 
reports and VA examination reports that include findings 
regarding the symptoms and manifestations of the veteran's 
right and left knee disabilities.  Other than the arthroscopy 
performed on the right knee in September 2000, these records 
do not indicate or contain references to frequent 
hospitalization for treatment of his right and left knee 
disabilities.  Moreover, the disabilities are not otherwise 
shown to render impractical the application of the regular 
schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating greater than 20 percent for 
postoperative medial meniscectomy of the right knee, has not 
been established and the appeal is denied.  

Entitlement to a rating greater than 20 percent for 
postoperative medial meniscectomy of the left knee, has not 
been established and the appeal is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

